Citation Nr: 0606435	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to November 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which granted service connection for 
diabetes mellitus with an evaluation of 20 percent from 
November 21, 2001.  

In July 2003 the Board remanded the case for further 
development.  Following completion of this development, a 
March 2004 rating decision increased the evaluation of 
diabetes mellitus to 40 percent, effective November 21, 2001.  
In July 2004 the Board again remanded the case for further 
development.  That development has been completed.  

The record reflects that the veteran failed to report for an 
August 2002 RO hearing.  


FINDING OF FACT

The veteran's diabetes mellitus is treated with insulin, 
restricted diet, and regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for the veteran's diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2003 VCAA letter informed the veteran of what 
information and evidence was required to grant an initial 
evaluation in excess of 20 percent for diabetes mellitus.  A 
December 2003 VCAA letter reiterated what the evidence had to 
show to establish entitlement to an initial evaluation in 
excess of 20 percent, and a February 2005 VCAA letter advised 
the veteran of what information and evidence would be 
required to grant an initial evaluation in excess of 40 
percent.  

The March and December 2003 and February 2005 VCAA letters 
satisfied the second and third elements of the duty to notify 
by advising the veteran of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

The March 2003 VCAA letter stated, "You should send us 
copies of any relevant evidence you have in your 
possession."  Thus, the veteran was adequately advised of 
the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA and private treatment records and associated them with the 
claims file.  In addition, the veteran was afforded VA 
examinations to evaluate diabetes mellitus in October 2001 
and January 2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with and treated for diabetes mellitus in service.  
Following separation he filed a claim for service connection 
and was afforded a VA examination in October 2001.  At that 
time the veteran was treating his diabetes with 30 units of 
insulin 75/25 in the morning and 30 units in the evening.  He 
denied renal failure or visual disturbances.  Physical 
examination was basically normal.  Following this examination 
service connection was established with a 20 percent 
evaluation.  

In conjunction with his claim for an increased initial 
evaluation, the veteran submitted VA outpatient treatment 
reports from March, April, June, and July 2002.  These 
records indicate continuing treatment for diabetes mellitus, 
controlled with insulin.  

In his June 2002 substantive appeal (Form 9) the veteran 
asserted that diabetes mellitus had resulted in regulation of 
activities in that he was no longer able to go camping or 
hiking, had difficulty in dining and travel plans with 
friends, and was impaired in playing active sports.  

In January 2004 the veteran was afforded another VA 
examination to evaluate diabetes mellitus.  He reported 
current insulin treatment and stated that he had been 
hospitalized on three occasions, when he was first diagnosed 
in service, and in December 2002 and January 2004 for 
hypoglycemic episodes.  The veteran denied hospitalization 
for ketoacidosis or hyperglycemia.  He reported following a 
restricted diet and maintaining his weight since diagnosis, 
and restricting his activities, specifically decreasing 
camping and outdoor recreational activities.  The veteran 
reported seeing his diabetic care provider every 2 to 3 
months and having an annual visit to his ophthalmologist, 
with no indications of visual problems.  The veteran also 
denied any neurologic problems or neuropathy.  

Examination revealed no sensory loss.  The examiner noted 
December 2003 labs which included a fingerstick of 271 and 
hemoglobin A1C of 6.5.  In September 2003 urine evaluation 
revealed microalbumin of 1.1, creatinine of 238.1, 
microalbumin to creatinine ratio of 5, and a total protein of 
19, which were within normal limits.  Electrocardiogram (EKG) 
indicated a normal sinus rhythm with sinus arrhythmia and no 
signs of ischemia.  The diagnosis was insulin-dependent 
diabetes mellitus.  

Following the increase of the evaluation to 40 percent, the 
Board remanded the case to obtain the records of 
hospitalization for hypoglycemic episodes to which the 
veteran had referred.  A request to Westfield Memorial 
Hospital for records of hospitalization in December 2002 
returned a report of charges indicating an emergency room 
visit in August 2002.  

A request to Brooks Memorial Hospital for records of 
hospitalization returned an emergency room record from 
January 2004.  The diagnosis was hypoglycemic seizure.  A 
brain CT scan showed no gross structural abnormality and 
there was no evidence of hemorrhage, suspicious focal defect, 
mass, or extra-axial fluid collection.  The veteran was 
referred to Dr. C. for an MRI of the brain in January 2004.   
The MRI was normal without obvious evidence of pathology.  
Further records from Brooks Memorial Hospital reveal an 
essentially normal electroencephalogram (EEG) in March 2004.  

The veteran also submitted VA outpatient treatment records 
from March 2002 to August 2005 which indicate continuing 
treatment of diabetes mellitus with insulin and restricted 
diet, with check-ups every 2 to 6 months.  Treatment reports 
from July 2002, December 2003, and September 2004 describe 
glycemic control as excellent.  During treatment in December 
2004 the veteran reported an episode of hypoglycemia on 
Thanksgiving Day that required treatment by paramedics, 
however, examination revealed diabetes to be controlled with 
an A1C of 5.7.  In March 2005 the veteran reported that he 
was doing well and denied further severe hypoglycemia.  The 
most recent treatment report, from August 2005 indicates that 
the veteran's diabetes mellitus control was significantly 
improved and he was instructed to continue his treatment 
regimen and return to check in 6 months.  

In a December 2005 letter the veteran acknowledged that his 
diabetes mellitus may not qualify for an increased evaluation 
of 60 percent due to the requirement of 1 to 2 
hospitalizations per year.  He reported appealing the 40 
percent evaluation on the basis of his hospitalizations but 
that, after reading the laws, he was unsure if he qualified 
for a higher evaluation.  He reiterated that diabetes 
mellitus had resulted in changes in his lifestyle and 
routines, and that these changes had resulted in improved 
control of his condition.  


III.  Legal Analysis

In this case, despite the increased evaluation established in 
the March 2004 rating decision, the veteran has not been 
awarded the highest possible evaluation.  As a result, the 
veteran is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under Diagnostic Code 7913 as requiring 
insulin, restricted diet, and regulation of activities.  A 
higher evaluation of 60 percent is available for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The veteran's outpatient treatment reports and VA 
examinations indicate that his diabetes mellitus has been 
consistently treated with restricted diet and insulin.  The 
veteran has reported regulation of activities, and he is 
currently in receipt of the rating reflecting such treatment 
regimen.  Although the veteran reported hospitalization for a 
hypoglycemic episode in December 2002, a request for records 
resulted in a bill for an emergency room visit in August 
2002.  The veteran has also reported a hypoglycemic episode 
in November 2004, but did not indicate that this required 
hospitalization, nor has a record of such treatment been 
identified.  

The only record of hospitalization for a hypoglycemic episode 
is that from January 2004.  In addition, the Board notes that 
the veteran has consistently been visiting his diabetic care 
provider every few months, and treatment records have not 
indicated complications from diabetes mellitus.  Thus, in the 
absence of the requirement of one or two hospitalizations per 
year or twice a month visits to his diabetic care provider, 
plus complications, the criteria for an increased initial 
evaluation of 60 percent have not been met.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 40 percent evaluation properly reflects 
the highest level of the veteran's diabetes mellitus since 
the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's diabetes mellitus has not required frequent 
periods of hospitalization nor has the veteran asserted 
interference with employment.  In fact, in his December 2005 
letter the veteran indicated that he had completed college 
and obtained full-time employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


